—Order unanimously affirmed with costs. Memorandum: Plaintiff James Hunger was injured when a flexible hose used to transport concrete fell from a scaffold and struck him in the back. Supreme Court properly granted plaintiffs partial summary judgment against defendants Greece Towne Mall and Wilridge Property, Inc., on the issue of Labor Law § 240 (1) liability. Those defendants "had a nondelegable duty to provide proper safety devices to protect workers from injury 'in circumstances where there are risks related to elevation differentials’ (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514; see also, Gordon v Eastern Ry. Supply, 82 NY2d 555; Salzer v New York Tel. Co., [192 AD2d 1104]), including the risk of being struck by falling objects (see, Fitzgibbons v Olympia & York Battery Park Co., 182 AD2d 1069, 1070)” (McCloud v Rochester Gas & Elec. Corp., 203 AD2d 923). (Appeal from Order of Supreme Court, Monroe County, Galloway, J.—Labor Law.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.